DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-2 and 5-6 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Zambelli (US Publication No. 2010/0204611 A1).

Regarding claim 1, Zambelli discloses a biopsy device comprising: 
an outer needle hub (3) (see Figure 1); 
an outer needle (2) coupled at a proximal end to the outer needle hub, the outer needle including: 
an outer needle tip (27) at an opposite distal end (see Figures 1-2); 
a cutting edge (28) defined at said tip configured for cutting tissue (see Figures 1-2); and 

an inner needle hub (5, 8); and 
an inner needle (4, 7) coupled at a proximal end to said inner needle hub, the inner needle including an inner needle tip at an opposite distal end, said inner needle coaxially disposed within the outer needle (see Figures 14-15 and 17 and [0070]).
Regarding claim 2, Zambelli discloses said length of said countersink is at least 0.100 inches (see [0053]).
Regarding claim 5, Zambelli discloses said inner needle tip is a solid tip (see Figures 14-15 and [0070]).
Regarding claim 6, Zambelli discloses said inner needle is an obturator (see Figures 14-15 and [0070]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 3 and 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zambelli, further in view of Peliks (US Patent No. 8,317,727 B2).

Regarding claim 3, it is noted Zambelli is silent with respect to the thickness of the cutting edge and therefore does not specifically teach the outer needle has a thickness at said cutting edge of less than 0.0005 inches. However, Peliks teaches an outer needle having a thickness at said cutting edge of less than 0.0005 inches (see col. In re Aller, 105 USPQ 233.
Regarding claims 8-9, it is noted Zambelli is silent with respect to the outer diameter of the outer needle or the thickness of the cutting edge and therefore does not specifically teach the outer needle has an outer diameter of less than 0.050 inches and a thickness at said cutting edge of less than 0.0005 inches. However, Peliks teaches an outer needle having an outer diameter of less than 0.050 inches (see col. 11, lines 6-29) and a thickness at said cutting edge of less than 0.0005 inches (see col. 11, lines 30-47). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cutting edge of Zambelli to have a thickness of less than 0.0005 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zambelli, further in view of Eberle et al. (US Patent No. 8,157,746 B2).

Regarding claim 4, it is noted Zambelli is silent with respect to a taper angle of the countersink and therefore does not specifically teach said countersink is tapered at In re Aller, 105 USPQ 233.

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zambelli, further in view of Giurtino et al. (US Patent No. 5,928,162).

Regarding claim 7, it is noted Zambelli does not specifically teach said outer needle further includes at least one opening defined in said outer needle between said countersink and said proximal end. However, Giurtino et al. teaches said outer needle further includes at least one opening (60, 62) defined in said outer needle between said countersink and said proximal end (see Figure 5 and col. 4, lines 13-23). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the outer needle of Zambelli to include at least one opening defined in said outer needle between said countersink and said proximal end, as disclosed in Giurtino et al., so as to aid in securing the biopsy sample inside the outer cannula, particularly during .

Claims 10-14 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zambelli, further in view of McGhie et al. (US Patent No. 9,101,347 B2).

Regarding claim 10, it is noted Zambelli does not specifically teach a mechanism coupled to said outer needle hub and to said inner needle hub for charging and firing said outer needle relative to said inner needle to capture a tissue sample within the lumen of said outer needle. However, McGhie et al. teaches a mechanism (28) coupled to said outer needle hub and to said inner needle hub for charging and firing said outer needle (22) relative to said inner needle (26) to capture a tissue sample within the lumen of said outer needle (see Figures 1A and 6-7 and col. 6, lines 27-58, col. 7, lines 9-16, and col. 9, lines 25-41). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the outer needle of Zambelli to include a mechanism coupled to said outer needle hub and to said inner needle hub for charging and firing said outer needle relative to said inner needle to capture a tissue sample within the lumen of said outer needle, as disclosed in McGhie et al., so as to obtain a biopsy sample of a predetermined size corresponding to the distance outer needle is fired relative to the inner needle, for example between about 10 and 50 mm (see McGhie et al.: col. 7, lines 9-16).
Regarding claim 11, Zambelli discloses a biopsy device comprising: 

an outer needle (2) coupled at a proximal end to the outer needle hub, the outer needle including:
an outer needle tip (27) at an opposite distal end (see Figures 1-2);
a cutting edge (28) defined at said tip configured for cutting tissue (see Figures 1-2); and
an inner surface defining a lumen (25) through said outer needle for receiving tissue therein, said inner surface including a countersink (21) formed at said tip (see Figure 2 and [0053]);
an inner needle hub (5, 8); and
an inner needle (4, 7) coupled at a proximal end to said inner needle hub, the inner needle including an inner needle tip at an opposite distal end, said inner needle coaxially disposed within the outer needle (see Figures 14-15 and 17 and [0070]).
It is noted Zambelli does not specifically teach a mechanism coupled to said outer needle hub and to said inner needle hub for charging and firing said outer needle relative to said inner needle to capture a tissue sample within the lumen of said outer needle, said mechanism configured to fire said outer needle over a stroke length, wherein the countersink has a length extending proximally from said cutting edge toward said proximal end of said outer needle that is ten percent (10%) to twenty percent (20%) of said stroke length. However, McGhie et al. teaches a mechanism (28) coupled to said outer needle hub and to said inner needle hub for charging and firing said outer needle (22) relative to said inner needle (26) to capture a tissue sample within the lumen of said outer needle, said mechanism configured to fire said outer 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the outer needle of Zambelli to include a mechanism coupled to said outer needle hub and to said inner needle hub for charging and firing said outer needle relative to said inner needle to capture a tissue sample within the lumen of said outer needle, said mechanism configured to fire said outer needle over a stroke length, as disclosed in McGhie et al., so as to obtain a biopsy sample of a predetermined size corresponding to the distance outer needle is fired relative to the inner needle, for example between about 10 and 50 mm (see McGhie et al.: col. 7, lines 9-16).
Regarding claim 12, McGhie et al. teaches said stroke length is 10-30 mm or about 0.4-1.2 inches (see col. 7, lines 9-16).
Regarding claim 13, Zambelli discloses said length of said countersink is at least 0.080 inches (see [0053]).
Regarding claim 14, Zambelli discloses said length of said countersink is at least 0.100 inches (see [0053]).
Regarding claim 17, Zambelli discloses said inner needle tip is a solid tip (see Figures 14-15 and [0070]).


Claims 15 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zambelli and McGhie et al., further in view of Peliks (US Patent No. 8,317,727 B2).

Regarding claim 15, it is noted Zambelli is silent with respect to the thickness of the cutting edge and therefore does not specifically teach the outer needle has a thickness at said cutting edge of less than 0.0005 inches. However, Peliks teaches an outer needle having a thickness at said cutting edge of less than 0.0005 inches (see col. 11, lines 30-47). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cutting edge of Zambelli to have a thickness of less than 0.0005 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 19-20, it is noted Zambelli is silent with respect to the outer diameter of the outer needle or the thickness of the cutting edge and therefore does not specifically teach the outer needle has an outer diameter of less than 0.050 inches and a thickness at said cutting edge of less than 0.0005 inches. However, Peliks teaches an outer needle having an outer diameter of less than 0.050 inches (see col. 11, lines 6-29) and a thickness at said cutting edge of less than 0.0005 inches (see col. 11, lines 30-47). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cutting edge of Zambelli to have a thickness of less than 0.0005 inches, since it has been held that where the general conditions of a claim are disclosed in the In re Aller, 105 USPQ 233.

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zambelli and McGhie et al., further in view of Eberle et al. (US Patent No. 8,157,746 B2).

Regarding claim 16, it is noted Zambelli is silent with respect to a taper angle of the countersink and therefore does not specifically teach said countersink is tapered at a one degree to a two degree (1-2°) angle relative to the inner surface. However, Eberle et al. teaches said countersink is tapered at a one degree to a two degree (1-2°) angle relative to the inner surface (see Figure 5 and col. 5, lines 10-34).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the countersink of Zambelli to include a taper angle of 1-2º relative to the inner surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zambelli and McGhie et al., further in view of Giurtino et al. (US Patent No. 5,928,162).

.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,004,483 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are fully anticipated by the reference claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/           Primary Examiner, Art Unit 3791